Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Action/Status of Claims
	Claims 1-8 are pending and are being examined in this office action.

Claim Objections
Claim 1 is objected to because of the following informalities: In the definition of X applicants have O (oxygen), the oxygen is unnecessary and should be removed because O is the chemical symbol for oxygen and one of ordinary skill in the art knows this. Further, in the definition of Y applicants have O (oxygen) and S (sulfur) (the examiner notes that these can be found on pg. 4 of 49 as numbered by applicants). Again the names of the elements in parenthesis should be removed because O and S are the known chemical symbols for oxygen and sulfur. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2001055382 (‘382, see machine translation from JPO/jplatpat), KR101402876 (‘876), and Patani (Chem. Rev., 1996, 96(8), 3147-3176).
Applicant’s claim:
--substituted thiophenyluracil compounds of formula (I) as defined in the instant claims. 
--compositions comprising these compounds.
--methods of controlling weeds with these compounds.
Determination of the scope and content of the prior art
(MPEP 2141.01)

Regarding claims 1-6, ‘382 teaches structurally very similar herbicidal compounds to those instantly claimed, e.g.  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (chemical formula 11), which only differs from the instantly claimed compounds in that it is an O group immediately off the phenyl ring instead of the instantly claimed S, and which has as Q, applicant’s Q-1 as claimed in claims 4-5 (see entire document; e.g. chemical formula 11 (shown above and discussed in paragraph [0024]); [0024]; [0012-0018]). 
	Regarding claim 7, ‘382 teaches herbicidal or plant growth regulating compositions which comprise compounds very similar to those of applicant’s formula (I) as is discussed above and further wherein these compositions can comprise carriers/formulation auxiliaries, e.g. solid carriers or liquid carriers, more specifically vegetable oils, water, organic solvents (e.g. alcohols, DMSO, etc.) and wherein the active agents can be combined with one or more further agrochemical ingredients, e.g. insecticides, fertilizers, herbicides, etc. (See entire document; pg. 15/84 of English machine translation, [0015]-[0016]; [0024], chemical formula 11).
	Regarding claim 8, ‘382 teaches wherein their structurally similar compounds to those instantly claimed are herbicidal and are used in methods of controlling harmful plants or of regulating the growth of plants wherein the compounds which are similar to those instantly claimed and/or compositions comprising these compounds are applied to the plants, plant seeds, or soil in or on which the plants grow or cultivation area (See entire document; [0015-0018]; [0012-0014]). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-8, ‘382 merely does not teach wherein the O atom which is directly connected to the phenyl ring can be an S atom. However, this deficiency in ‘382 is addressed by ‘876. 
	‘876 teaches that it was known to form herbicidal uracil derivatives which have the same core structure as the instantly claimed compounds and those taught by ‘876 and which differ from those instantly claimed and ‘876 in that the sidechain off of the phenyl group which contains an S atom directly bound to the phenyl ring is slightly different in that the claimed Y group contains an ester/amide rather than the instantly claimed ether, etc. However, all of these compounds having the same uracil core structure and different sidechains off the phenyl ring all lead to herbicidal compounds, see table 1 (See entire document; table 1; claims; abstract). 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have formed the claimed compounds having an S atom in place of the O atom that is connected directly to the phenyl ring as is present in the compounds of ‘382 and to have a reasonable expectation that these compounds would exhibit the claimed herbicidal activity because it was already known to form herbicidal compounds which are structurally similar to those instantly claimed and which have the S atom immediately connected to the phenyl ring, in  the place of the O atom in ‘382 as is taught by ‘876 and as such one of ordinary skill in the art would have a reasonable expectation that by forming the compounds wherein the S is present in the alpha position to the phenyl ring (e.g. where the O atom directly connects to the phenyl ring in ‘382) would lead to additional herbicidal compounds especially in light of the teachings of ‘876 which teaches that the side chain off of the phenyl ring is quite variable and combined with 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims, filed 09/20/21, have been entered and have prompted the new/revised grounds of rejection under 103 presented herein. Applicant’s submission of the necessary translation of the foreign priority documents has given applicant’s priority to 12/19/17. Applicant’s amendments to the claims have overcome the previous 101, 112(a)/(b), and 102 rejections moot and these rejections are hereby withdrawn by the examiner as applicant’s arguments all pertain to the previous prior art which is no longer being used as applicant’s amendments have overcome these rejections, the arguments are not being answered/addressed since they are moot.
	
Conclusion
	Claims 1-8 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ERIN E HIRT/Primary Examiner, Art Unit 1616